Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 6 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 6 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of April 5, 2012, by and between FTI Consulting, Inc., a
Maryland corporation (“Company”), and Jack B. Dunn, IV (“Executive”).

W I T N E S S E T H:

WHEREAS, Company and Executive entered into an Employment Agreement dated as of
November 5, 2002 (the “Employment Agreement”), which was amended by Amendment
No. 1 thereto dated as of September 24, 2004, Amendment No. 2 thereto dated as
of August 11, 2008, Amendment No. 3 thereto dated as of December 31, 2008,
Amendment No. 4 thereto dated as of June 2, 2010 and Amendment No. 5 thereto
dated February 23, 2011 (collectively, the Employment Agreement and Amendments
No. 1, No. 2, No. 3, No. 4 and No. 5 thereto, are referred to herein as the
“Agreement”); and

WHEREAS, Company and Executive desire to further amend certain terms and
conditions of the Agreement as set fort herein.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, Company and Executive hereby agree as follows:

1. Retention Award. Executive shall be entitled to receive a lump-sum cash
payment in the amount of $4,500,000 (the “Retention Award”), payable within ten
(10) business days following the date hereof, subject to Executive’s continued
employment with the Company on the applicable date of payment. In the event that
Executive’s employment with Company terminates as a result of a termination by
Company for “Cause” (as defined in Section 9(b) of the Agreement) or by
Executive without “Good Reason” (as defined in Section 9(e) of the Agreement) at
any time prior to December 31, 2020 (the end of the five-year transition period
as defined in Section 2(b) of the Agreement), Executive shall be required to
repay to Company, within thirty (30) days following the date of such
termination, a pro rata portion of the Retention Award calculated by multiplying
the total amount of the Retention Award by a fraction, the numerator of which is
the number of calendar days remaining in the period from April 5, 2012 through
December 31, 2020 following the date of such termination and the denominator of
which is 3,190. The foregoing payment shall be subject to withholding for all
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

2. Term of Employment. Section 2(a) of the Agreement is hereby amended and
restated in its entirety as follows:

“(a) Employment Term. Executive’s full-time employment under this Agreement will
begin as of November 5, 2002 (the “Effective Date”) and will continue for a term
to and including December 31, 2015 (the “Employment Term”) or such earlier date
as Executive’s employment terminates under Section 9.”

 

1



--------------------------------------------------------------------------------

3. Good Reason Definition. Section 9(e) of the Agreement is hereby amended and
restated in its entirety as follows:

“(e) Termination by Executive for Good Reason. Executive may resign for “Good
Reason” if, without Executive’s prior written consent:

(i) Company assigns Executive duties materially and adversely inconsistent with
Executive’s position as Chief Executive Officer of a U.S. public company
(subject to the proviso that the assignment of additional duties of an executive
chairman of the board of directors of a U.S. public company shall not constitute
“Good Reason” and the subsequent appointment of another chief executive officer
during the Employment Term, whose appointment is approved in writing by
Executive, shall not constitute “Good Reason” if (A) Executive serves as the
executive chairman of the board of directors of the Company and (B) the chief
executive officer reports directly to Executive);

(ii) there occurs a material diminution in Executive’s titles, duties,
responsibilities or status (which the parties acknowledge and agree shall occur
if Company ceases to be a public company);

(iii) Company materially reduces Executive’s target annual bonus level for any
year below the target for the preceding year, other than as a result of a
decline in Company’s results of operations or other adverse event;

(iv) Company materially breaches a material provision of this Agreement; or

(v) Company changes Executive’s principal place of employment to a place other
than West Palm Beach, Florida or such other location as may be mutually
agreeable to Executive and Company.

Before resigning for Good Reason, Executive must specify in writing to Company
the nature of the act or omission that Executive deems to constitute Good Reason
and, if the situation can be cured, give Company at least 30 days after receipt
of such notice to correct the situation (and thus prevent Executive’s
resignation for Good Reason). Upon the effectiveness of any such termination for
Good Reason, Executive’s obligations during the Transition Period shall commence
pursuant to Section 3(b).”

 

2



--------------------------------------------------------------------------------

4. Change of Control Severance. The introductory paragraph of Section 10(c) of
the Agreement is hereby amended and restated in its entirety as follows:

“(c) On or After a Change of Control — Termination by Company Without Cause or
by Executive for Good Reason. Executive will be entitled to receive the payments
and benefits set forth in this Section 10(c), in lieu of the payments and
benefits set forth in Section 10(b), if Executive’s employment is terminated
during the Employment Term (1) by Executive for Good Reason coincident with or
during the 24-month period after a Change of Control occurs, or (2) by Company
without Cause coincident with or during the 24-month period after a Change of
Control occurs:”

5. Section 280G Matters. Section 11 of the Agreement is hereby amended and
restated in its entirety as follows:

“Section 11. Section 280G Matters. Notwithstanding any other provision of this
Agreement to the contrary, in the event that any payment that is either received
by Executive or paid by Company on Executive’s behalf or any property, or any
other benefit provided to Executive under this Agreement or under any other
plan, arrangement or agreement with Company or any other person whose payments
or benefits are treated as contingent on a change of ownership or control of
Company (or in the ownership of a substantial portion of the assets of Company)
or any person affiliated with Company or such person (but only if such payment
or other benefit is in connection with Executive’s employment by Company)
(collectively the “Company Payments”), will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Internal Revenue Code (and any similar tax
that may hereafter be imposed by any taxing authority), then Executive will be
entitled to receive either (i) the full amount of the Company Payments, or
(ii) a portion of the Company Payments having a value equal to $1 less than
three (3) times Executive’s “base amount” (as such term is defined in
Section 280G(b)(3)(A) of the Internal Revenue Code), whichever of clauses
(i) and (ii), after taking into account applicable federal, state, and local
income taxes and the excise tax imposed by Section 4999 of the Internal Revenue
Code, results in the receipt by Executive on an after-tax basis, of the greatest
portion of the Company Payments. Any determination required under this
Section 11 shall be made in writing by the independent registered public
accounting firm of the Company (the “Accountants”), whose determination shall be
conclusive and binding for all purposes upon the Company and Executive. For
purposes of making any calculation required by this Section 11, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good-faith interpretations concerning the
application of Sections 280G and 4999 of the Internal Revenue Code. If there is
a reduction of the Company Payments pursuant to this Section 11, such reduction
shall occur in the

 

3



--------------------------------------------------------------------------------

following order: (A) any cash severance payable by reference to Executive’s Base
Salary or annual bonus, (B) any other cash amount payable to Executive, (C) any
employee benefit valued as a “parachute payment,” and (D) acceleration of
vesting of any outstanding equity award. For the avoidance of doubt, in the
event that additional Company Payments are made to Executive after the
application of the cutback in this Section 11, which additional Company Payments
result in the cutback no longer being applicable, Company shall pay Executive an
additional amount equal to the value of the Company Payments that were
originally cutback. The Company shall determine at the end of each calendar year
whether any such restoration is necessary based on additional Company Payments
(if any) made during such calendar year, and shall pay such restoration within
ninety (90) days following the last day of such calendar year. For the avoidance
of doubt, in no event whatsoever shall Executive be entitled to a tax gross-up
or other payment in respect of any Excise Tax, interest or penalties that may be
imposed on the Company Payments by reason of the application of Section 280G or
Section 4999 of the Internal Revenue Code.”

6. Affirmation. This Amendment is to be read and construed with the Agreement as
constituting one and the same agreement. Except as specifically modified by this
Amendment, all remaining provisions, terms and conditions of the Agreement shall
remain in full force and effect.

7. Defined Terms. All terms not herein defined shall have the meanings ascribed
to them in the Agreement.

8. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed this Amendment on the date first
above written.

 

FTI CONSULTING, INC. By:  

/S/ ERIC B. MILLER

Name:   Eric B. Miller Title:   Executive Vice President, General Counsel and
Chief Risk Officer

EXECUTIVE By:  

/S/ JACK B. DUNN, IV

  Jack B. Dunn, IV

 

5